Case 0:19-cv-60487-RKA Document 121 Entered on FLSD Docket 03/21/2020 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 0:19-cv-60487

  SOLU-MED, INC.,

                Plaintiffs,
  vs.

  YOUNGBLOOD SKIN CARE
  PRODUCTS LLC,

              Defendant.
  ________________________________/

              VERIFIED MOTION TO TEMPORARILY STAY LITIGATION

         Plaintiff Solu-med, Inc moves the Court to temporarily stay litigation until the State
  of New York and Broward County, Florida lift the orders requiring non-essential businesses
  to close and New York lifts the requirement that citizens over 70 years must remain indoors
  and avoid the general population.
         1.     As the Court is aware, this matter is currently in the midst of summary
  judgment and Daubert motion briefing. Various motions for extension have already been
  requested due to the Covid-19 outbreak. Up until now, Plaintiff has been utilizing an all
  hands on deck approach to meet the current deadline of March 27, 2020 for filing its response
  to the pending motion for summary judgment and statement of material facts.
         2.     Plaintiff’s co-counsel Goodman & Saperstein are New York City residents, and
  pro hac vice counsel Stanley Goodman is lead counsel on this matter. Under the “Matilda’s
  Law” portion of Governor Cuomo’s PAUSE order, Attorney Goodman and his partner fall
  into the most severe restrictions where they may only go outside for solitary exercise.
         3.     This is an unprecedented time for the United States. The current PAUSE Order
  and related Matilda’s Law is unsettling for everyone it touches, and Goodman & Saperstein
  need to focus on preparing their households and families to be able to maintain compliance
  with the order.




                                                1
Case 0:19-cv-60487-RKA Document 121 Entered on FLSD Docket 03/21/2020 Page 2 of 4



         4.      Plaintiff cannot predict how long the stay will be necessary, as it is contingent
  on Governor Cuomo and Broward County, Florida lifting the non-essential business ban and
  of course, the immediate threat from COVID-19 to dissipate. However, Plaintiff asks the
  Court to stay all litigation in this matter until these bans are lifted. From there, Plaintiff asks
  the court for a week to respond to all pending motions, and two weeks to file its reply brief to
  Defendant’s response to Plaintiff’s motion for summary judgment. (See ECF No. 120 for
  relief requested related to reply briefing; see ECF No. 116 for relief requested relating to
  Daubert motions).
         5.      Without such a stay, Plaintiff will be prejudiced as lead counsel is under order
  not to leave his home and has limited remote office capabilities. In addition, with the current
  order shutting down schools affecting the State of Florida, attorney Kelsey Black is attempting
  to home school her children and continuing to provide excellent legal service to her clients.
  Obviously, the current situation is unique and unanticipated.
         6.      “The District Court has broad discretion to stay proceedings as incidental to its
  power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997); see also Ortego
  Trujilo v. Conover & Co., 221 F.3d 1262, 1264 (11th Cir. 2000). A court may enter a stay to
  promote judicial economy and reduce confusion or prejudice, along with other reasons. Am.
  Mfrs. Mut. Ins. v. Edward D. Stone, Jr., 743 F.2d 1519, 1525 (11th Cir. 1984). The movant bears
  the burden of showing either a clear case of hardship or inequity if the case proceeds, or little
  possibility that the stay will harm others. Dunn v. Air Line Pilots, Ass’n, 836 F.Supp. 1574, 1584
  (S.D. Fla. 1993).
         7.      Given the current COVID-19 outbreak and government orders affecting
  counsel for Plaintiff, Plaintiff would have severe hardship and inequity if its counsel were
  asked to continue litigating this matter while attempting to prepare their families for the
  developing changes affecting the United States. Defendant’s counsel has informed Plaintiff
  that his client opposes the request, but would agree to an additional two-week extension for
  briefing. Prejudice to the defendant is minimal in this matter as it appears unlikely under
  Administrative Order 2020-20 Court Operations under the Exigent Circumstances Created by COVID-
  19 and Related Coronavirus, and Administrative Order 2020-18 Coronavirus Public Emergency Order




                                                  2
Case 0:19-cv-60487-RKA Document 121 Entered on FLSD Docket 03/21/2020 Page 3 of 4



  Concerning Jury Trial and Other Proceedings that jury trials are likely to be suspended for period
  of time that would affect the current trial date.
         8.      As soon as the government orders are lifted, Plaintiff asks the Court to reset the
  deadlines in this matter accordingly.
                        Certificate of Compliance with Local Rule 7.1(a)(3)
         Plaintiff’s counsel has conferred with the Defendant’s counsel about this request and
  Defendant’s counsel has noted that his client opposes the request but would agree to an
  additional two-week briefing extension. Defendant’s counsel has noted that given his
  client’s position, he is not able to agree to the relief sought.
                                             Verification
                 Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
  foregoing is true and correct. Given no notaries readably available, Kelsey K. Black submits
  this verification to comply with Local Rule 7.6.
                                                ____/s/ Kelsey K. Black____
                                                Kelsey K. Black, Esq.

                                           Prayer for Relief
         WHEREFORE, Plaintiff Solu-med, Inc. respectfully request that the Court stay the
  pending litigation in this matter until Matilda’s Law is lifted.
  Respectfully submitted,

  BLACK LAW P.A.                      1401 E Broward Blvd. Suite 204 Fort Lauderdale FL 33301
  Attorneys for Plaintiff,                                     ph-954.320.6220 fx-954.320.6005

  By:           s/ Kelsey K. Black
         Kelsey K. Black
         Florida Bar No. 078925
         kelsey@kkbpa.com

  and


  Stanley R. Goodman, Esq. (admitted pro hac vice)
  Goodman & Saperstein
  666 Old Country Road, Suite 200
  Garden City, NY 11530
  Telephone: (516) 227-2100



                                                   3
Case 0:19-cv-60487-RKA Document 121 Entered on FLSD Docket 03/21/2020 Page 4 of 4



  Facsimile: (516) 227-2108
  gsesq600@aol.com




                                        4
